Title: To James Madison from Jared Mansfield, 7 February 1817
From: Mansfield, Jared
To: Madison, James



Sir,
West. Point Feby. 7th. 1817.

I take the liberty of addressing your Excellency on a subject of concern to myself as an Instructor, &, of great importance to the success of the Mil. Academy.
It is certain, that the principal evils, & difficulties, which have occurred, & which have materially obstructed the successful progress of this Institution, have not resulted from the imperfection of the Laws, but from a non Observance of them.  That of 1812, as to its application to the Officers of the Academy, together with the excellent regulations of the War Department, if observed could not fail of putting it on the footing of that excellence, to which the Staff aspire.  But there are in that law, restrictions on the Government, as to the appointments of Commander, & assistant Professors, which have had, & cannot fail to have a pernicious effect.  It is for me to speak only of the latter, the effects of which I feel at this moment.  The Assistants by Law must be of the Corps of Engineers, or Cadets, consequently liable to be ordered on Mil. service; Accordingly I find my assistant Capt. Douglass is ordered to attend the board of Engineers to N Orleans.  The consequence is that I am deprived of that aid, which the Law allows, & that too at a time, when the number of Cadets to be instructed in Philosophy exceed the capacity of any One to instruct in one Class.
It will be in vain to supply his place from the Engineers, or Cadets.  Below the rank of Captain, not an Individual is in any degree qualified.  In fact, none ever were instructed in Philosophy, except the Cadets, who have been my pupils for the last, & preceeding Year.  These are mere boys, or youths not above 18 years of Age, & wholly unfit for instruction in so profound & extensive sciences, as those which are within my province.  In case of the appointment of a Cadet, I should only have in him one more pupil to teach.  I cannot perceive any other mode, of removing this evil, than by an alteration of the Law, & therefore as the remedy must be speedy, unless Government can devise, another, which will furnish an Able Assistant from Civil Life, I would humbly suggest to Your Excellency, even if nothing more be done relative to Mil Academies, during the present Sessions of Congress, that those restrictions of the Laws be repealed.  If this could be effected, & if I be permitted the priviledge usually taken by the Mil. Officers here, of proposing Candidates, from Our Colleges, Chemical, & philosophical Schools, I will be responsible for supplying the place, with a well qualified, & efficient Instructor.
Your Excellency will readily perceive, the propriety of a Professor’s nominating his own Assistant, as he only is responsible for the affairs of his department, & must be supposed the best qualified to judge of the fitness of the person, who is to be his Assistant.  It is certain that Mil men, however excellent in Mil. Affairs, cannot be so good judges of particular faculties, or sciences as those who profess them.  I have the honor to be, With the most profound respect, Your Obt. Huml. Sert.

Jared MansfieldProfr. of N. & E Phila. M. Acady.


